Citation Nr: 0433796	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional psychiatric 
disability as a result of surgical treatment and hospital 
care by the Department of Veterans Affairs (VA) in February 
2001.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from October 1942 to June 
1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2002 by the Lincoln, 
Nebraska, VA Regional Office (RO).

In March 2004, the Board remanded this case to the RO for 
further development of the evidence.  In the Introduction of 
the March 2004 remand, the Board referred to the RO for 
appropriate action the issue of whether additional evidence 
received by VA constitutes new and material evidence 
sufficient to reopen a claim for service connection for an 
acquired psychiatric disorder as secondary to compensable 
residuals of a retained surgical needle.  This matter is 
again referred for appropriate action.  The case was returned 
to the Board in August 2004.


FINDINGS OF FACT

1.  The veteran did not sustain any injury to a lung during 
VA coronary artery bypass graft surgery in February 2001.

2.  The veteran did not develop additional psychiatric 
disability as a result of an injury or an aggravation of an 
injury to a lung during VA surgery in February 2001.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional psychiatric disability as a 
result of VA surgical treatment and hospital care in February 
2001 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

Upon review of the report of a VA psychiatric examination 
conducted in December 2001, the RO inferred a claim by the 
veteran of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional psychiatric disability 
as a result of VA surgical treatment and hospital care in 
February 2001, when the veteran underwent a coronary artery 
bypass graft (CABG) surgical procedure at a VA Medical 
Center.  The RO then requested a review of the veteran's 
pertinent VA treatment records and a medical opinion by a 
specialist in pulmonary medicine.  Upon consideration of the 
findings by and opinion of the pulmonary specialist, the RO 
denied the claim by rating action in December 2002.  In a 
December 2002 letter, the RO informed the veteran that there 
was no medical evidence of the "nipping" of his lung during 
the February 2001 VA CABG surgery or of any fault by VA 
medical personnel related to the veteran's hospitalization 
and surgery in February 2001 and, for those reasons, his 
inferred claim was not substantiated.  In a March 2003 
letter, the RO informed the veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claim and requested that he identify any such evidence.  
A statement of the case furnished to the veteran in March 
2003 advised the veteran of the reasons and bases for the 
denial of his inferred claim.  An April 2004 RO letter 
requested that the veteran identify any physicians or medical 
facilities whose treatment of the veteran was relevant to his 
claim.  A supplemental statement of the case furnished to the 
veteran in August 2004 advised him of the reasons and bases 
for the continued denial of his inferred claim.  

The RO's letters to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did advise him to identify 
appropriate evidence to support his claim such that any 
deficiency in the wording of the notice was a harmless error.  
The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).
   
VA obtained the records of the veteran's VA hospitalization 
and surgery in February 2001.  In addition, VA afforded the 
veteran review of his medical records and opinions on the 
medical issues in the case by specialists in pulmonary 
medicine and cardiology.  The veteran and his representative 
have not identified any additional evidence which might be 
relevant to the issue on appeal.  VA has fulfilled the duty 
to assist pursuant to the VCAA and the case is ready for 
appellate review.

II. Legal Criteria

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

III. Factual Background and Analysis

The veteran claims that he developed depression and anxiety 
secondary to injury (in the form of a "nipping" of the 
veteran's left lung) during CABG surgery at a VA Medical 
Center (MC) in February 2001.  

The records of the veteran's VA hospitalization and CABG 
surgery in February 2001 contain no objective documentation 
of any injury to the veteran's left lung during the February 
2001 surgery, but do reflect that post-operatively the 
veteran developed a pneumothorax and atelectasis, for which 
he received therapy and medical advice, as well as showing 
the development of chest pain and a pleural effusion.  

At a VA psychiatric examination in December 2001, the 
examiner opined that the veteran was having continued anxiety 
attacks which were most likely due to persistent chest pain 
as a result of his lung being "nipped" during the CABG in 
February 2001.

In December 2002, a VA specialist in pulmonary medicine 
reviewed the records of the veteran's hospitalization and 
CABG surgery in February 2001 and reported that post-
operatively the veteran developed a pneumothorax following 
removal of mediastinal chest tubes which was treated 
appropriately.  The reviewing physician commented that this 
is a not uncommon complication of a re-do CABG surgery due to 
the take-down of adhesions between the pericardium and the 
epicardium.  He also reported that the veteran recovered from 
temporary post-operative atelectasis for which he received 
appropriate therapy without further incident.  The reviewing 
pulmonary specialist noted that the records of the veteran's 
hospitalization and surgery did not show any "nip" of a 
lung.

In June 2004, a specialist in cardiology reviewed the 
veteran's pertinent records of VA hospitalization and CABG 
surgery in February 2001 and of his follow-up care.  He 
reported that the veteran's post-operative course was 
complicated by a pneumothorax, atelectasis, and pleural 
effusion, which were appropriately managed.  He noted that 
the pleural effusion was found to have been resolved at a 
cardiology clinic visit in March 2004 and a CT scan was 
negative for chest wall abnormalities.  He commented that the 
veteran had received excellent care at the VA Medical Center.

In this case, entitlement to compensation for psychiatric 
disability pursuant to 38 U.S.C.A. § 1151 would require a 
showing, first, that an acquired psychiatric disorder, or an 
exacerbation of a pre-existing acquired psychiatric disorder, 
was caused by an injury or an aggravation of an injury during 
the surgical treatment and/or hospital care rendered to the 
veteran by VAMC personnel in February 2001, and, second, that 
the proximate cause of such psychiatric disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment and hospital care to the 
veteran in February 2001.  The veteran's claim fails because 
the first requirement for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 has not been met.  There is 
absolutely no medical evidence of any injury to either of the 
veteran's lungs during VA CABG surgery and hospitalization in 
February 2001.  The veteran did not sustain an injury to a 
lung or an aggravation of an injury to a lung during the VA 
surgery and hospitalization in February 2001.  It follows 
that there could not be additional psychiatric disability as 
the result of an injury to a lung.  Entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional psychiatric disability as a result of VA surgical 
treatment and hospital care in February 2001 is not 
established.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional psychiatric 
disability as a result of VA surgical treatment and hospital 
care in February 2001 is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



